DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4-21 and 24-26 are currently pending.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Response to Arguments
Applicant’s arguments, see pages 7-14, filed on 08/16/2022, have been fully considered and are persuasive.  In the light of the amendment to the claims and the arguments filed on 08/16/2022, the previous rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are presented below.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 should recite “further comprising” instead of “further comprising further comprising” in lines 1-2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "relatively" is a relative term which renders the claim indefinite.  The term " relatively " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, without quantification or a clear basis the term is vague and renders the meets and bounds of the claim to be unclear. 

Claim 24 recites the limitation "the blade slot" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be for claim 24 to depend from claim 4, since claim 4 recites “a blade slot” in line 2, and this meaning will be used for purposes of examination. 

Claim 25 recites the limitation "the lid" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be for claim 25 to depend from claim 5, since claim 5 recites “a lid” in line 2, and this meaning will be used for purposes of examination. 

Regarding claim 26, the term "relatively" is a relative term which renders the claim indefinite.  The term "relatively " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, without quantification or a clear basis the term is vague and renders the meets and bounds of the claim to be unclear. 

Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as their dependency from a base claim that is indefinite.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C.(a)(2) as being anticipated by, or in the alternative, under 35 U.S.C.103 as being unpatentable over US 6,766,550 to Koch (hereinafter “Koch”).
Regarding claim 1, Koch teaches an apparatus for cleaning and repairing objects such as compact disks (column 3, lines 50-55), the apparatus comprising a base configured to form a reservoir (column 8, lines 20-27, see figure 1a), a centering post sized to protrude up through a center of the object to be cleaned (see figure 1a), and an abrasive mat (figure 1a, #32) configured to rest on a bottom of the base (see figure 1a) and to support the object to be cleaned in a horizontal orientation (column 7, lines 29-32), wherein the bottom of the base comprises a lower central portion (figure 1a, #13b) disposed closed to the centering post (see figure 1a) (column 7, lines 16-22) and an elevated perimeter portion disposed radially outside thereof (see figure 1a), wherein the object to be cleaned is disposed on the abrasive mat and the abrasive mat is configured to support a perimeter of the object to be cleaned while leaving the body of the object to be cleaned unsupported (see figure 1a).
With regard to the recitations of ‘to retain a pool of liquid’, ‘to protrude up through a center of a saw blade’, ‘to support a saw blade’, ‘the saw blade is disposed on the abrasive mat’, and ‘to support a perimeter of the saw blade’, these limitations are merely intended use of the apparatus. 
The manner in which an apparatus operates is not germane to the issue of patentability of the apparatus itself. If the prior art structure is capable of performing the intended use, then it meets the claim. Koch teaches an apparatus for cleaning and repairing objects such as disks (column 3, lines 50-55), the apparatus comprising a base configured to form a reservoir (column 8, lines 20-27, see figure 1a), a centering post sized to protrude up through a center of the object to be cleaned (see figure 1a), and an abrasive mat (figure 1a, #32) configured to rest on a bottom of the base (see figure 1a) and to support the object to be cleaned in a horizontal orientation (column 7, lines 29-32), wherein the bottom of the base comprises a lower central portion (figure 1a, #13b) disposed closed to the centering post (see figure 1a) (column 7, lines 16-22) and an elevated perimeter portion disposed radially outside thereof (see figure 1a), thus the apparatus taught by Koch is capable of being used for retaining a pool of liquid, protruding the centering post through a center of a saw blade, and supporting a perimeter of a saw blade on the abrasive mat.
In the alternative, if it is not clearly envisaged that the apparatus of Koch is capable of being used for retaining a pool of liquid, protruding the centering post through a center of a saw blade, and supporting a perimeter of a saw blade on the abrasive mat then it is reasonably expected that the apparatus of Koch can be used for retaining a pool of liquid, protruding the centering post through a center of a saw blade, and supporting a perimeter of a saw blade on the abrasive mat.
All of the structural elements per Koch are the same as claimed.  It is reasonably expected that the apparatus of Koch can be used for retaining a pool of liquid, protruding the centering post through a center of a saw blade, and supporting a perimeter of a saw blade on the abrasive mat, because Koch teaches an apparatus for cleaning and repairing objects such as disk (column 3, lines 50-55), the apparatus comprising a base configured to form a reservoir (column 8, lines 20-27, see figure 1a), a centering post sized to protrude up through a center of the object to be cleaned (see figure 1a), and an abrasive mat (figure 1a, #32) configured to rest on a bottom of the base (see figure 1a) and to support the object to be cleaned in a horizontal orientation (column 7, lines 29-32), wherein the bottom of the base comprises a lower central portion (figure 1a, #13b) disposed closed to the centering post (see figure 1a) (column 7, lines 16-22) and an elevated perimeter portion disposed radially outside thereof (see figure 1a).
Rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be substantially identical except that the prior art is silent as to an inherent characteristic.  MPEP 2112(III)(A).
Once a reference teaching a product appearing to be substantially identical is made the basis of rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant.  MPEP 2112(V).
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I).
Furthermore, claims directed to apparatus must be distinguished from prior art in terms of structure rather than function. Consult MPEP 2114.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,766,550 to Koch (hereinafter “Koch”).
Regarding claim 26, Koch teaches that the bottom of the base comprises a lower central portion (figure 1a, #13b) disposed closed to the centering post (see figure 1a) (column 7, lines 16-22) and an elevated perimeter portion disposed radially outside thereof (see figure 1a), wherein the object to be cleaned is disposed on the abrasive mat and the abrasive mat is configured to support a perimeter of the object (see figure 1a).
Koch does not teach that the apparatus comprises a taper that tapers the base upward with increasing radial distance from the center post to form the lower central portion and the elevated portion.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Koch with a taper that tapers the base upward with increasing radial distance from the center post to form the lower central portion and the elevated portion, since Koch teaches that the bottom of the base can comprise a lower central portion (figure 1a, #13b) disposed closed to the centering post (see figure 1a) (column 7, lines 16-22) and an elevated perimeter portion disposed radially outside thereof (see figure 1a), wherein the object to be cleaned is disposed on the abrasive mat and the abrasive mat is configured to support a perimeter of the object (see figure 1a).

Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,766,550 to Koch (hereinafter “Koch”) in view of US 2019/0337023 to Kirmuss (hereinafter “Kirmuss”).
Regarding claims 4 and 24, Koch does not teach that the apparatus comprises a blade slot comprising a circular segment shape and configured to hold the saw blade in a vertical orientation and a drain configured to drain fluid from the blade slot into the reservoir. 
Kirmuss teaches an apparatus for cleaning disks comprising a lid including a slot comprising a circular segment shape (see figures 1 and 2) and configured to hold a disk in a vertical orientation and drain fluid from the slot into a reservoir (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Koch with a lid including a slot comprising a circular segment shape and configured to hold a disk in a vertical orientation and a drain configured to drain fluid from the slot into the reservoir as taught by Kirmuss for the purpose of covering the reservoir and providing support to the disks for drying or storing.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,766,550 to Koch (hereinafter “Koch”) in view of US 5,334,254 to Gelardi et al. (hereinafter “Gelardi”).
Regarding claim 5, Koch does not teach that the apparatus comprises a lid configured to secure the base and a seal between the base and the lid configured to retain the liquid in the base. 
Gelardi teaches an apparatus for cleaning disks comprising a base, a cover and a gasket between the cover and the base (column 2, lines 42-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Koch with a lid and a gasket between the lid and the base as taught by Gelardi, for the purpose of preventing contaminants from entering into the base during storage.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,766,550 to Koch (hereinafter “Koch”) in view of US 5,334,254 to Gelardi et al. (hereinafter “Gelardi”), and in further view of US 1,432,822 to Wood (hereinafter “Wood”).
Regarding claim 6, Koch does not teach that the apparatus comprises a lid for the base and a handle comprising a magnet configured to secure the handle to a face of a radially extending side of the saw blade, thereby lifting and positioning the saw blade. 
Gelardi teaches an apparatus for cleaning disks comprising a base, a cover and a gasket between the cover and the base (column 2, lines 42-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Koch with a lid for the base as taught by Gelardi, for the purpose of preventing contaminants from entering into the base during storage. 
Wood teaches a lifting device (reads on handle) (see figure 1) for lifting thin articles (column 1, lines 25-35), the lifting device comprising a magnet (figure 1, #2) configured to secure the lifting device to a face of a radially extending side of the article (see figures 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Kotch/Gelardi with a handle comprising a magnet configured to secure the handle to a face of a radially extending side of a thin article as taught by Wood, for the purpose of lifting thin articles such as compact disk from flat surfaces. 
Kotch/Gelardi/Wood does not teach that the magnet of the lifting device (reads on handle) is configured to secure the handle to a face of a radially extending side of the saw blade, thereby lifting and positioning the saw blade.
However, since the structural feature of the apparatus disclosed by Kotch/Gelardi/Wood are similar to those instantly claimed, it would be reasonably expected that the magnet of the lifting device (reads on handle) (see figures 1-4 of Wood) can be to secure the handle to a face of a radially extending side of a saw blade for lifting and positioning the saw blade. 

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 7-10 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 U.S.C. 112(b) rejections are overcome. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are US 6,766,550 to Koch, which teaches an apparatus for cleaning and repairing objects such as compact disks (column 3, lines 50-55), the apparatus comprising a base configured to form a reservoir (column 8, lines 20-27, see figure 1a), a centering post sized to protrude up through a center of the object to be cleaned (see figure 1a), and an abrasive mat (figure 1a, #32) configured to rest on a bottom of the base (see figure 1a) and to support the object to be cleaned in a horizontal orientation (column 7, lines 29-32), wherein the bottom of the base comprises a lower central portion (figure 1a, #13b) disposed closed to the centering post (see figure 1a) (column 7, lines 16-22) and an elevated perimeter portion disposed radially outside thereof (see figure 1a), and US 5,804,507 to Perlov et al., which teaches an apparatus comprising a base (figure 2, #22) configured to retain a liquid therein (column 12, lines 60-67), an abrasive pat (figure 2, #54) configured to rest on a bottom of the base (see figure 2) and to support a workpiece such as a wafer in a horizontal orientation (see figure 2), and a slot (figure 2, #80c) (column 39, lines 44-51).
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of a router bit recess in an exterior surface of the lid and configured to retain the liquid therein when the lid is in the horizontal orientation and a router bit recess lid, as disclosed in claims 8, 11 and 18, a recess in an exterior surface of the lid configured to retain the handle therein, as disclosed in claim 7, and a detachable handle retained on the lid or the base and comprising a magnet configured to secure the handle to the saw blade, as disclosed in claim 25, in combination with the other structural features as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714